                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:19-CR-308-D



   UNITED STATES OF AMERICA                                           ORDER

        V.

   ANA DUARTE-PINEDA



       On motion of the Defendant, Ana Duarte-Pineda, and for good cause showri, it is ~ereby

ORDERED that [DE-92] be sealed until further notice by this Court. The grounds for this Order

are found at [DE~92].

       Accordingly, it is ORDERED that these documents be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       SO ORDERED, this        I 2,.. day of August, 2020.




                                             UNITED STATES DISTRICT JUDGE




         Case 5:19-cr-00308-D Document 94 Filed 08/13/20 Page 1 of 1
